Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Carmen C. Cook on 06/02/2022.
The application has been amended for some claims as follows and all other claims remain unchanged as filed by applicant on 04/28/2022: 

Claims 1-7, 14-17 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 8-13 are also directed to an allowable product, previously withdrawn from consideration as a result of a restriction requirement, 8-13 are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 03/22/2022 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

1. (Currently Amended) A bidirectional transient voltage suppressing (TVS) device comprising:
a semiconductor layer comprising a first epitaxial layer, a plurality of buried layers formed on the first epitaxial layer, and a second epitaxial layer formed on the plurality of buried layers;
a plurality of active regions formed in the semiconductor layer, the active regions being isolated from each other by isolation structures;
a first diode formed in a first active region of the plurality of active regions, the first active region comprising a first buried layer of the plurality of buried layers formed on the first epitaxial layer, the first diode comprising a first region comprising a heavily doped region formed in a lightly doped region formed in the second epitaxial layer, the first region forming an anode of the first diode, wherein the lightly doped region of the first region, the first buried layer and the first and second epitaxial layers in the first active region are depleted at a bias voltage of zero volt, reducing a vertical parasitic capacitance at the anode of the first diode; and
a merged diode/clamp device formed in a second active region of the plurality of active regions, the second active region comprising a second buried layer of the plurality of buried layers formed on the first epitaxial layer, the merged diode/clamp device comprising a second diode integrated with a silicon controlled rectifier (SCR), the second diode having a cathode being formed in a second region of a first conductivity type formed in the second epitaxial layer and having an anode being formed in a third region of a second conductivity type, opposite to the first conductivity type, formed in the second region, and the SCR having an anode formed in the third region and a cathode formed in a fourth region of the first conductivity type formed in a fifth region of the second conductivity type formed in the second epitaxial layer, wherein the second region, the second buried layer and the first and second epitaxial layers in the second active region are depleted at a bias voltage of zero volt, reducing a vertical parasitic capacitance at the anode of the second diode,
wherein the anode of the first diode is coupled to a first protected node and the cathode of the SCR is coupled to a second protected node, the cathode of the first diode is coupled to the anode of the SCR, and wherein in response to a voltage applied to one of the protected nodes exceeding a first voltage level, the SCR conducts and clamps the voltage at the respective protected node at a clamping voltage.

2. (Currently Amended) The bidirectional TVS device of claim 1, wherein:
the semiconductor layer comprising the first epitaxial layer of the first conductivity type, the first buried layer of the second conductivity type formed on the first epitaxial layer in the first active region, the second buried layer of the first conductivity type formed on the first epitaxial layer in the second active region, and the second epitaxial layer of the first conductivity type formed on the first and second buried layers; and
the first region comprises [[a]] the lightly doped region of the second conductivity type formed in the second epitaxial layer, the second epitaxial layer in the first active region being a cathode and the first region being [[an]]the anode of the first diode.

6. (Currently Amended) The bidirectional TVS device of claim 2, wherein the first region comprises [[a]] the heavily doped region of the second conductivity type formed in [[a]] the lightly doped region of the second conductivity type, the lightly doped region and the first buried layer being provided to deplete the first and second epitaxial layers at the bias voltage of zero volt.

8.  (Currently Amended) The bidirectional TVS device of claim 1, wherein:
the semiconductor layer comprising the first and second buried layers of a first conductivity type formed on the first epitaxial layer of the second conductivity type, and the second epitaxial layer of the second conductivity type formed on the first and second buried layers; and
the first region comprises the lightly doped region of the first conductivity type formed in the second epitaxial layer, the second epitaxial layer in the first active region being [[an]]the anode and the first region being a cathode of the first diode.

12.   (Currently Amended) The bidirectional TVS device of claim 8, wherein the first region  comprises [[a]]the heavily doped region of the first conductivity type formed in [[a]]the lightly doped region of the first conductivity type, the lightly doped region and the first buried layer being provided to deplete the first and second epitaxial layers at the bias voltage of zero volt.


Allowable Subject Matter
2.	1-17 are allowed.  The following is an examiner’s statement of reasons for allowance:
 
For claim 1, the references of record, either singularly or in combination, do not teach or suggest at least a bidirectional transient voltage suppressing (TVS) device comprising “wherein the anode of the first diode is coupled to a first protected node and the cathode of the SCR is coupled to a second protected node, the cathode of the first diode is coupled to the anode of the SCR, and wherein in response to a voltage applied to one of the protected nodes exceeding a first voltage level, the SCR conducts and clamps the voltage at the respective protected node at a clamping voltage” in combination with other limitations as a whole.

The closet prior arts on records are US 8,785,97, US PGPUB 201.2/0091504 A.l, US PGPUB 2017/0317070 AT, US PGPUB 2014/0.167099 Al, US PGPUB 2011/0212595 Al. None of the prior arts on record teaches the allowable limitations nor would be obvious to modify without breaking the functionality of the devices. 

Claims 2-17 are also allowed being dependent on allowable claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED SHAMSUZZAMAN whose telephone number is (571)270-1839.  The examiner can normally be reached on Monday-Friday 7 am -4 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MOHAMMED SHAMSUZZAMAN/
Primary Examiner, Art Unit 2897